Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 1 of 59

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

P.L., A.Q., K.T., R.F.J., A.R.B., B.M.B., and
J.C., individually and on behalf of all others
similarly situated;
BROOKLYN DEFENDER SERVICES;
THE LEGAL AID SOCIETY; and
THE BRONX DEFENDERS,
Plaintiffs
v.

U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT;

U.S. DEPARTMENT OF HOMELAND
SECURITY;

UNITED STATES DEPARTMENT OF
IUSTICE; EXECUTIVE OFFICE FOR
IMMIGRATION REVIEW;

RONALD VITIELLO, Deputy Director and
Acting Director of ICE, in official capacity;
KIRSTJEN NIELSEN, Secretary of
Homeland Security, in official capacity;
MATTHEW G. WHITAKER, Acting
United States Attorney General, in official
capacity;

MATTHEW T. ALBENCE, Executive
Associate Director of ICE Enforcement
Removal Operations, in official capacity;
THOMAS R. DECKER, Director of New
York Field Office of ICE, in official
capacity;

WILLIAM P. JOYCE, Deputy Director of
New York Field Office of ICE, in official
capacity;

JAMES MCHENRY, Director of Executive
Office for Irnmigration Review, in official
capacity; and

DANIEL J. DAUGHERTY, Assistant Chief
Irnmigration Judge, in official capacity,

Defendants

 

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

\./

19 CV 013

CLASS ACTION COMPLAINT

JURY TRIAL DEMANDED

Civil Action No.

q

3

g

>i»;

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 2 of 59

lNTRODUCTION

l. This is an action to restore the constitutional and statutory rights of hundreds of
detained immigrants by ending Defendants’ exclusive use of video teleconference hearings
(“VTC”) at Varick Street Immigration Court in New York City.l

2. f)n June 27, 2018, ICE’s New York Field Office (“ICE NY Field Office” or “NY
Field Office”) announced without Warning that it would no longer produce detained immigrants
to immigration court to attend their removal proceedings in person (“Refusal to Produce Policy”
or “Policy”). Instead, removal proceedings for detained immigrants would be conducted
exclusively over VTC, whereby detained immigrants would appear by video feed from the
county jails at which they are detained.

3. Defendants’ Policy upended the NY Field Office’s long-standing practice of
transporting detained immigrants to the Varick Street Immigration Court to appear for their
hearings in person. In-person hearings had long helped ensure detained immigrants an
opportunity to fully access the courts and participate in their removal proceedings. The ICE NY
Field Office had never previously engaged in a broad refusal to produce individuals for in-person
hearings.

4. In-person hearings also allowed the New York Immigrant Family Unity Program
(“NYIFUP”)-New York City’s first-in-the-nation appointed counsel program for detained
immigrants who cannot afford an attomey_-to flourish. Until the events giving rise to this
lawsuit, NYIFUP attorneys were able to screen and identify clients in on-site intake interviews at
Varick Street Immigration Court on the day of clients’ initial appearances Under this system,

NYIFUP was an immense success Since 2013, NYIFUP has increased the rate of successful

 

‘ Plaintiffs allege on personal knowledge as to matters relating to Plaintit’fs, and on information and belief as to all
other matters

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 3 of 59

outcomes for detained immigrants by 1,100 percent, confirming that the services provided by
NYIFUP attorneys reduce unnecessary detention and illegal deportations. NYIFUP attorneys
now represent approximately 35 percent of immigrants in proceedings before the Varick Street
Immigration Court.

5. Defendants rely on a provision of the Immigration and Nationality Act that gives
immigration judges discretion to conduct proceedings through VTC. See 8 U.S.C.
§ 1229a(b)(2)(A)(iii). But all VTC proceedings must nonetheless “accord with the constitutional
requirements for due process.” Aslam v. Mukasey, 537 F.3d 110, 114 (2d Cir. 2008). The ICE
NY Field Office’s implementation of a VTC-only system has failed to comply with
constitutional requirements

6. Defendants’ VTC-only hearings have had disastrous effects on detained
immigrants, the ability of their attorneys to effectively represent them, and the efficiency of the
immigration court. None of the county jails used by the ICE NY Field Office have sufficient
VTC connections to meet the increasing demand of the Varick Street Immigration Court docket.
This means that detained immigrants with scheduled hearings often do not have access to an
available VTC line, and when a line is available, technical failures have been rampant,
preventing detained immigrants from seeing, hearing, or understanding what is happening in the
courtroom. These problems result in frequent delays and are compounded When detained
immigrants require foreign language interpretation services or accommodations due to
disabilities. In addition, the frequent presence of ICE officers in the VTC room from which
detained immigrants testify often discourages the immigrants from testifying about sensitive

personal information that may be vital to their case.

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 4 of 59

7. Indeed, at a recent hearing over VTC for Representative Plaintiff J.C._a detained
immigrant with a disability_the immigration judge remarked on the record that he believed
there Would be a violation of “due process and fundamental fairness” if the ICE NY Field Office
forced J.C. to appear for his merits hearing by VTC. The judge elaborated: “If he appears via
video, I see a problem with that. I have to protect his constitutional rights and I have an expert
who told me that this guy shut down When he interviewed him because of certain technical type
issues.” Yet under Defendants’ Policy, J.C. and all other immigrants detained by the ICE New
York Field Oftice are required to appear by VTC. Defendants’ Policy thus severely hampers
detained immigrants’ ability to participate in their hearings and effectively present their case, and
prevents immigration judges from making adequate credibility determinations in accordance
with constitutional and statutory due process protections

8. Defendants’ Policy also prevents detained immigrants from fully engaging with
their attorneys. The three NYIFUP organizations-Brooklyn Defender Services, The Bronx
Defenders, and The Legal Aid Society (collectively “NYIFUP Providers” or “Organizational
Plaintiffs”)- - face unnecessary and growing costs, as their attorneys must now routinely visit the
jails outside of the city for all client matters. NYIFUP attorneys can no longer conduct intake
interviews efficiently or confer with their clients immediately before or after hearings. Instead,
attorneys are forced to discuss strategy over the VTC lines, often in the presence of jail officers
and/or court personnel Even more troubling, Defendants’ Policy prevents these lawyers from
being able to confer confidentially with their clients during hearings to provide legal advice,
discuss strategy, or review evidence.

9. Defendants implemented the Policy despite knowing that the system-wide use of

VTC could violate the due process rights of detained immigrants. For example, a 2017 report

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 5 of 59

commissioned by Defendant EOIR concluded that court proceedings by VTC should be limited
to “procedural matters” because appearances by VTC may lead to “due process issues.”2
Defendants’ Policy thus contradicts the recommendations from their own commissioned study
regarding the use of VTC.

10. Defendants implemented the Policy without considering its effect on detained
immigrants’ constitutional and statutory rights. Defendants conducted no evaluation of their
technological capacity to implement a VTC-only system or the obstacles such a system would
pose to detained immigrants’ ability to access the courts and their attorneys. Defendants
provided no warning to the NYIFUP providers or to the private bar regarding the policy, nor any
accommodation to allow NYIFUP attorneys to conduct intake and speak confidentially with their
clients.

l 1. Significantly, Defendants have failed to provide an accurate reason for the Policy.
The initial justification for the Refusal to Produce Policy was a purported security threat caused
by a small group of peaceful and lawful protesters. But that protest ended the same day that
Defendants’ announced their new Policy, and it has not returned. Yet the Policy remains. To
explain this, Defendants have offered evolving rationales First it was public safety; then it was
cost effectiveness; then it was part of a nationwide plan to streamline immigration proceedings;
then it was public safety again. Defendants’ shifting justifications are pretext for their real,
illegitimate motivation: the govemment’s nationwide effort to expedite deportations at the
expense of due process.

12. The Plaintiffs in this case, P.L., A.Q., K.T., R.F.J., A.R.B., B.M.B., and J.C.

(collectively “Representative Plaintiffs”), on behalf of the putative class members (“Putative

 

2 Booz Allen Hamilton, Department of .lustice, Executive Office for Immigration Review Legal Case Study
Summary Report (“EOlR Report”), April 6, 2017 at 23.

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 6 of 59

Class” or “detained immigrants”3), and the three NYIFUP Providers_bring this challenge to
enforce the govemment’s obligations to provide detained immigrants with constitutional and
statutory fair-hearing protections, to ensure full and meaningful access to the courts, and to
preserve the right of clients to associate with their attorneys.

13. Plaintiffs seek a declaration that the Policy as implemented violates protections
guaranteed by the First Amendment, the Fifth Amendment, the Immigration and Nationality Act
(“INA”), the Administrative Procedure Act (“APA”), and the Rehabilitation Act. Plaintiffs
further seek to enjoin the Policy and enjoin Defendants from relying exclusively on VTC
technology to conduct proceedings before the Varick Street Immigration Court.

JURISDICTION AND VENUE

14. This Court has subject matter jurisdiction under 28 U.S.C. § 1331. The United
States has waived sovereign immunity for purposes of this case, See Polcmco v. U.S. Drug
Enforcement Admin., 158 F.3d 647, 652 (2d Cir. 1998) (noting that “sovereign immunity is
waived _by the Administrative Procedure Act” When “the complaint seeks only equitable relief”);
see also 5 U.S.C. §§ 702, 706 (Administrative Procedure Act) (providing the right to judicial

review and defining the scope of review).

 

3 Although the term “immigrant“ is used for convenience, Plaintiffs note that the proposed class likely includes U.S.
citizens wrongfully deemed to be noncitizens by ICE. See, e.g., Jaen v. Sessions, 899 F.3d 182, 184 (2018)
(concluding that a Brooklyn Defender Services client detained at the direction of the ICE NY Field Office was, in
fact, a U.S. citizen); id. at 190-91 and n.2 (Pooler, J., concurring) (expressing concern that immigration officials had
detained Mr. Jaen for two years, and noting that his case “does not seem to be entirely aberrational”); Watson v.
United States, 865 F.3d 123 (2d Cir. 2017) (discussing case of New York resident and U.S. citizen Davino Watson,
who was held in immigration detention for over three years). Between 2012 and mid-2018, ICE released over 1,480
individuals from immigration detention after investigating their citizenship claims. Paige St. John & Joel Rubin,
ICE held an Amerz'can man in custody _fbr 1,2.73 days. He 's not the only one who had to prove his citizenship, L.A.
Times (Sept. 17, 2018), https://www.latimes.com/local/lanow/la-me-citizens-ice-20l80427-htmlstory.html.

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 7 of 59

15. Venue is proper pursuant to 28 U.S.C. § 139l(b) and (e) because one or more
defendants’ place of business is in this District and a substantial part of the events or omissions
giving rise to the claim occurred.and continue to occur in this District.

16. Personal jurisdiction is proper because one or more defendants’ place of business
is in this District, and the events or omissions giving rise to the claim occurred and continue to
occur in this District.

PARTIES

17. Representative Plaintiff P.L. is a lawful permanent resident who has lived in the
United States since 2011. He has been detained by the ICE NY Field Office since March 14,
2018 pending the outcome of his removal proceedings at the Varick Street Immigration Court.
He is currently detained at Hudson County Jail.

18. Representative Plaintiff K.T is a lawful permanent resident who has lived in the
United States since he was a teenager. He has been detained by the ICE NY Field Office since
July 13, 2018 pending the outcome of his removal proceedings at the Varick Street Immigration
Court. He is currently detained at Orange County Jail.

19. Representative Plaintiff A.Q. has lived in the United States since he was a toddler
and has been a lawfi.rl permanent resident since he was eight years old. He has been detained by
the ICE NY Field Office since February 1, 2018 and is currently detained pending the outcome
of his appeal of a removal order issued by the Varick Street Immigration Court. He is currently

detained at Essex County Jail.

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 8 of 59

20. Representative Plaintiff R.F .J. has been detained by the ICE NY Field Office
since January 2018 pending the outcome of their removal proceedings at Varick Street
Immigration Court.4 They are currently detained at Bergen County Jail.

21. Representative Plaintiff B.M.B. has continuously resided in the United States for
32 years. B.M.B. has been diagnosed with Post-Traumatic Stress Disorder (“PTSD”), maj or
depressive disorder, and a major neurocognitive disorder due to a traumatic brain injury. He has
been detained by the ICE NY Field Office since April 2018 pending the outcome of his removal
proceedings at Varick Street Immigration Court. He is currently detained at Bergen County Jail.

22. Representative PlaintiffA.R.B. has been detained by the ICE NY Field Office
since April 2018 pending the outcome of his removal proceedings at Varick Street Immigration
Court. He is currently detained at Bergen County Jail.

23. Representative Plaintiff J.C. has been diagnosed with cognitive impairments and
been deemed incompetent by an immigration judge. He has been detained by the ICE NY Field
Office since March 2018 pending the outcome of his removal proceedings at Varick Street
lmmigration Court. He is currently detained at Hudson County Jail.

24. Organizational Plaintiff Brooklyn Defender Services (“BDS”) is a public defender
organization that represents nearly 30,000 low-income residents of Brooklyn and elsewhere each
year in criminal, family, civil, and immigration proceedings, providing interdisciplinary legal
and social services since 1996. Since 2009, BDS has counseled, advised, or represented more
than 10,000 clients in immigration matters including deportation defense, affirmative

applications, and advisals. Since 2013, BDS has represented more than 1,200 detained

 

4 Plaintiff R.F.J. identifies as gender non-conforming and uses theyl them pronouns.

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 9 of 59

immigrants through NYIFUP. BDS represents three Representative Plaintiffs, P.L., K.T., A.Q.,
and hundreds of detained immigrants in removal proceedings

25. Organizational Plaintiff The Bronx Defenders (“BxD”) is a public defender
organization that provides innovative, holistic, and client-centered criminal defense, family
defense, civil legal services, and social work support to roughly 30,000 indigent people in the
Bronx and elsewhere each year. BxD maintains an immigration practice focused on early
intervention, immigration advice in pending criminal cases, benefits advocacy, and deportation
defense. BxD has represented detained immigrants through NYIFUP since 2013. BxD
represents three Representative Plaintiffs, R.F.J., B.M.B., and A.R.B., and hundreds of detained
immigrants in removal proceedings

26. Organizational Plaintiff The Legal Aid Society (“LAS”) is the oldest and largest
program in the nation providing direct legal services to low-income families and individuals
With its annual caseload of more than 300,000 legal matters, LAS takes on more cases for more
clients than any other legal services organization in the United States LAS’s Civil Practice
maintains an Immigration Law Unit (“ILU”), which has over 3,000 open immigration matters,
including over 850 cases in removal proceedings The ILU practice includes a broad range of
legal services including, but not limited to, deportation defense, affirmative applications, family-
based adjustment, Special Immigrant Juvenile Status, and federal matters before the New York
and New Jersey district courts and the Second and Third Circuit Courts of Appeals. Since 2014,
LAS has represented more than 1000 detained immigrants through NYIFUP. Legal Aid
currently represents one Representative Plaintiff, J.C., and over one hundred detained

immigrants in removal proceedings.

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 10 of 59

27. BDS, BxD, and LAS collectively represent hundreds of detained immigrants in
bond proceedings competency hearings and individual merits hearings in immigration court.5

28. Defendant United States Immigration and Customs Enforcement (“ICE”) is a
component of the United States Department of Homeland Security headquartered in Washington,
D.C. ICE is charged with enforcing the federal immigration laws and seeks to arrest, detain, and
deport removable immigrants in the United States

29. Defendant United States Department of Homeland Security (“DHS”) is an
executive department of the United States Government responsible for, among other things,
enforcing federal immigration laws and ensuring border security. DHS is headquartered in
Washington, D.C.

30. Defendant United States Department of Justice (“DOJ”) is the chief law
enforcement agency of the United States D()J is responsible for overseeing and making policy
on behalf of the Executive Office for Immigration Review, which oversees immigration judges
DOJ’s mission is to enforce the law, including the constitutional and statutory rights of
immigrants DOJ is headquartered in Washington, D.C.

31. Defendant Executive Office for Immigration Review (“EOIR”) is an office within
DOJ, headquartered in Falls Church, Virginia. EOIR is responsible for adjudicating immigration
cases and oversees the Board of Immigration Appeals and the Office of the Chief Immigration
Judge.

32. Defendant William P. Joyce is the Deputy Field Office Director of the ICE NY

Field Office. He is responsible for the enforcement of the federal immigration laws in New York

 

5 The detained immigrants discussed in this lawsuit are subject to removal proceedings commonly referred to as
deportation proceedings Throughout their proceedings detained immigrants file applications and make legal
arguments at status hearings referred to as “master calendar hearings,” and participate in bond hearings, final merits
hearings referred to as “individual hearings,” and, where necessary, “M-A-M hearings” to assess competency.

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 11 of 59

City and surrounding counties within New York, including the NY Field Office’s Refusal to
Produce Policy. He is also responsible for ensuring that all individuals in ICE custody are
detained in accordance with the Constitution and all relevant statutes and laws His address is
ICE New York Field Office, 26 Federal Plaza, 11th Floor, New York, New York 10278.
Defendant Joyce is named in his official capacity.

33. Defendant Thomas R. Decker is the Director of the ICE NY Field Office, He is
primarily responsible for the implementation and enforcement of policies concerning the federal
immigration laws in New York City an_d surrounding counties within New York, including the
NY Field Office’s Refusal to Produce Policy. He is also responsible for ensuring that all
individuals in ICE custody are detained in accordance with the Constitution and all relevant
statutes and laws He supervises Defendant William P. Joyce. His address is ICE New York
Field Office, 26 Federal Plaza, 11th Floor, New York, New York 10278. Defendant Decker is
named in his official capacity.

34. Defendant Matthew T. Albence is the Executive Associate Director of ICE
Enforcement Removal Operations He is responsible for overseeing ICE’s day-to-day operations
and managing operational staff in the implementation and enforcement of policies concerning
federal immigration laws He is also responsible for ensuring that all individuals in ICE custody
are detained in accordance with the Constitution and all relevant statutes and laws He
supervises Defendant Decker. His address is U.S. Immigration and Customs Enforcement, 500
12th Street, SW, Washington, D.C. 20536. Defendant Albence is named in his official capacity.

35. Defendant Ronald Vitiello is the Deputy Director and Acting Director of ICE. He
is responsible for setting and enforcing policy concerning federal immigration laws He is also

responsible for ensuring that all individuals in ICE custody are detained in accordance with the

10

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 12 of 59

Constitution and all relevant statutes and laws He supervises Defendants Matthew T. Albence
and Thomas R. Decker. His address is U.S. Immigration and Customs Enforcement, 500 12th
Street, SW, Washington, D.C. 20536. Defendant Vitiello is named in his official capacity.

36. Defendant Kirstjen Nielsen is the Secretary of DHS. She is responsible for the
administration and enforcement of the federal immigration laws She is also responsible for
ensuring that all individuals in ICE custody are detained in accordance with the Constitution and
all relevant statutes and laws Defendant Nielsen oversees the agencies Within DHS, including
ICE. She supervises Defendant Ronald Vitiello. Her address is U.S. Department of Homeland
Security, 800 K Street, NW #1000, Washington, D.C., 20528. Defendant Nielsen is named in
her official capacity.

37. Defendant Daniel J. Daugherty is the Assistant Chief Immigration Judge for the
Varick Street Immigration Court. He is responsible for overseeing immigration judges at Varick
Street and ensuring that the proceedings are conducted in accordance with the constitutional and
statutory rights of immigrants His address is 110 North City Parkway, Suite 400, Las Vegas,
Nevada 89106. Defendant Daugherty is named in his official capacity.

38. Defendant J ames McHenry is the Director of the Executive Office for
Immigration Review. He is responsible for the oversight of immigration proceedings and
ensuring that they are conducted in accordance with the constitutional and statutory rights of
immigrants His address is 5107 Leesburg Pike, Falls Church, Virginia 22041. Defendant
McHenry is named in his official capacity.

39. Defendant Matthew G. Whitaker is the Acting Attorney General of the United
States. He oversees DOJ and, in that capacity, oversees EOIR. His address is 950 Pennsylvania

Avenue, NW, Washington, D.C. 20530. Defendant Whitaker is named in his official capacity.

ll

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 13 of 59

LEGAL FRAMEWORK

40. The Due Process Clause of the Fifth Amendment of the United States
Constitution forbids the government from depriving an individual of life, liberty, or property
without due process of law. U.S. Const. amend. V.

41. The Petition Clause of the First Amendment of the United States Constitution
guarantees the right of access to courts and prohibits the government and its agents from
unjustifiany obstructing that access U.S. Const. amend. I.

42. The Immigration and Nationality Act, 8 U.S.C. § 1101 et seq. (“INA”), governs
removal proceedings Proceedings conducted pursuant to the INA must comport with the
constitutional requirements for due process, which include procedures that ensure that
immigrants receive a full and fair hearing on their claims Aslam, 537 F.3d at 114.

43. The INA also guarantees immigrants access to counsel during their removal
proceedings Specifically, the INA provides each noncitizen with “the privilege of being
represented, at no expense to the government, by counsel of the alien’s choosing,” the
opportunity to examine evidence presented against him or her, and the ability to present evidence
on his or her own behalf and cross-examine Govemment witnesses 8 U.S.C. § 1229a(b)(4).

44. The INA contemplates that immigrants may be detained or at liberty during their
immigration proceedings 8 U.S.C. § 1226(a)(1), (2). Immigrants who are detained pending
their removal proceedings are detained for civil, not criminal proceedings See Zadvydas v.
Davz°s, 533 U.S. 678, 690 (2001). Pursuant to contracts between the county jails and ICE,

immigrants detained by the NY Field Office are held in civil immigration detention in county

12

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 14 of 59

jails in New Jersey and New York in conditions akin to criminal incarceration6 As a result,
detained immigrants’ access to the outside World, including access to their attorneys is limited,
monitored, and sometimes recorded.

45. While the INA contemplates some removal proceedings potentially being
conducted through VTC, 8 U.S.C. § 1229a(b)(2)(A)(iii), the use of VTC must always “accord
with the constitutional requirements for due process.” Aslam, 537 F.3d at 114.

46. The INA vests immigration judges, employees of EOIR, with the authority to
compel in-person production of immigrants from the jails Where they are confined to the
courthouse for their immigration proceedings 8 C.F.R. §§ 1003.35(b)(1), 1240.1(c).

47. The Rehabilitation Act requires the government to make reasonable
accommodations for individuals with disabilities to ensure they can access government benefits
and opportunities 29 U.S.C. §§ 701, 794(a).

48. As Plaintiffs allege herein, the Defendants’ Policy of exclusively using VTC does
not comport with detained immigrants’ and the Organizational Plaintiffs’ constitutional and
statutory rights

STATEMENT OF FACTS
Removal Proceedings in New Yor$ City

49. Each year, the federal government arrests, detains, and ultimately seeks to remove

over a hundred thousand immigrants f`rom the United States7

 

6 lndividuals detained by the NY Field Office are typically held at the Hudson County Jail in Keamy, New Jersey,
the Bergen County Jail in Hackensack, New Jersey, or the Orange County Jail in Goshen, New York,

7 See, e.g., ICE Impact in FY 2017, https://www.ice.gov/topics/fyZO17 (last visited Feb. 10, 2019) (noting that in
2017, ICE arrested more than 143,000 immigrants and removed more than 81,000 people from the United States).

13

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 15 of 59

50. Defendant ICE is responsible for arresting, processing, and detaining immigrants
that Defendant DHS seeks to remove from the United States Defendant ICE’s New York Field
Office is responsible for processing all arrests and removal cases in the New York City area.8
Those immigrants detained by the NY Field Office are held in civil immigration detention in
county jails in New Jersey and New York pursuant to those county jails’ contracts with ICE.

51. For administrative purposes the immigration courts in New York distinguish
between immigrants who are: a) detained during the pendency of their proceedings and b) those
who are released on bond or recognizance, or never detained during proceedings

52. Proceedings for immigrants detained by ICE_the “detained docket”_generally
take place at 201 Varick Street, New York, New York (“Varick Street Immigration
Court”). During fiscal year 2018, the Varick Street Immigration Court processed 1,777 new
cases of immigrants who were detained following an arrest by ICE.9

53. During fiscal year 2018, the ICE NY Field Office and EOIR jointly processed and

adjudicated the removal cases of 27,037 immigrants in the New York City area.]°

 

8 Defendant ICE maintains two field offices in New York State_the ICE NY Field Office in New York City and the
Buffalo Field Office. The ICE NY Field Office exercises jurisdiction over proceedings in New York City as well as
Dutchess, Nassau, Putnam, Suffolk, Sullivan, Orange, Rockland, Ulster, and Westchester counties Policies and
procedures of the Buffalo Field Office are not at issue in this case,

9 See New Deportatz'on Proceedings Fr'led in Immigration Court, TRACImmigration,
https://trac.syr.edu/phptools/immigration/charges/deport_filing_charge.php. If a noncitizen is initially detained but
subsequently posts bond following a hearing, his or her case generally will be transferred to the non-detained docket
at 26 Federal Plaza, New York, New York. However, EOIR has recently begun conducting some proceedings for
the detained docket via videoconference at 26 Federal Plaza. ln addition, EOIR has informed the NYIFUP
Providers that starting in March 2019, it will conduct some proceedings for the non-detained docket in new
courtrooms at the Varick Street Immigration Court. Individuals with removal proceedings pending on the non-
detained docket are not members of the putative class

'° See id.

14

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 16 of 59

The Immigrant Representation Crisis and Historv of NYIFUP

54. Immigrants facing deportation are frequently unrepresented. Removal
proceedings are the only legal proceedings in the United States where people are detained by the
federal government and required to litigate for their liberty against trained government attorneys
without any guaranteed assistance of counsel. Yet the consequence of these proceedings-
permanent exile from the United States and separation from family, fiiends, and loved ones_can
be just as severe as, or even more harsh than, criminal imprisonment

55. The individuals facing deportation are nearly universally vulnerable: they often
are unfamiliar with the legal system, lack financial resources, face language barriers, and are
susceptible to coercion by incompetent or unscrupulous “advocates.”

56. In 2010, recognizing the magnitude of problems associated with the low rates of
legal representation in immigration proceedings Chief Judge Robert A. Katzmann of the U.S.
Court of Appeals for the Second Circuitll convened the Study Group on Immigrant
Representation (the “Study Group”). The Study Group began the New York Immigrant
Representation Study, a two-year study of the immigrant representation crisis in New York.

57. In December 201 l, the Study Group issued a report titled Accessing Justz`ce.' T he
Availabz`lity and Adequacy of Counsel in Immigration Proceedirzgs.12 The report quantified the
scale and nature of the barriers to representation faced by noncitizens in removal proceedings It
found that 60 percent of New York’s detained immigrants did not have legal representation, and

only three percent of New York’s detained, unrepresented immigrants achieved successful

 

" Judge Katzmann was appointed to the Second Circuit in 1999 and became the chief judge on September l, 2013.

‘3 New York Immigrant Representation Study, Accessz'ng Justice: The Avaz'labi[ity and Adequacy of Counsel in
Immigration Proceedings (Dec. 201 l) at 3, https:/'/www.ils.ny.gov/files/Accessing%20Justice.pdf.

15

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 17 of 59

outcomes in court.l3 The study concluded that many deported immigrants had credible and
legitimate bases to lawfully remain in the United States but, without representation, were facing
unjust removal.

58. In 2013, a coalition of equal justice and immigrant rights organizations won the
support of the New York City Council for the creation of the NYIFUP program. Initially a pilot
that in 2014 became fully funded, NYIFUP is the first program in the nation providing publicly-
funded counsel to detained immigrants who cannot afford an attorney and are facing deportation
and separation from their families and communities

59. Since 2014, New York City has administered the NYIFUP program by
contracting With BDS, BxD, and LAS to provide deportation defense for detained immigrants at
the Varick Street Immigration Court. NYIFUP attorneys represent clients in immigration court
and on appeal and provide ancillary services as needed.

NYIFUP Proves an Immense Success

60. Since the establishment of NYIFUP in 2014, the NYIFUP Providers have
defended thousands of detained immigrants in removal proceedings won release from ICE
custody for over 900 clients, and Won cases for over 500 clients In 2018, over 700 detained
immigrants received representation through the program. NYIFUP attorneys now represent
approximately 35 percent of detained immigrants in proceedings before the Varick Street
Immigration Court.

61. The outcomes for detained immigrants have improved dramatically since

NYIFUP was implemented A 2017 evaluation report estimated that 48 percent of NYIFUP

 

13 Id

16

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 18 of 59

clients achieve successful outcomes in their cases.14 Before NYIFUP, the success rate for
unrepresented detained individuals was just 4 percent.15 This represents a 1,100 percent increase
in successful outcomes for detained noncitizens at the Varick Street Immigration Court. These
results confirm that the legal representation provided by NYIFUP allows detained immigrants to
fully and fairly present their case,

Varlcl§ Street Cor_rrt Proceedings Before June M§

62. Until the events giving rise to this lawsuit, the ICE NY Field Office had
maintained the regular practice of transporting detained immigrants to Varick Street lmmigration
Court for their immigration hearings

63. Prior to implementation of the Policy, NYIFUP attorneys conducted on-site
eligibility interviews and prepared income assessments in person in a private meeting space at
the Varick Street Immigration Court on the day of an individual’s initial appearance The vast
majority of detained immigrants who appeared at intake qualified for a NYIFUP attorney and
were otherwise unrepresented

64. If the NYIFUP attorneys determined that a detained immigrant was eligible for
NYIFUP services an attorney was assigned the case and proceeded to conduct a comprehensive
client interview and provide initial legal advice. During the intake process, NYIFUP staff also
conducted conflicts checks and other administrative steps necessary to their representation

65. All of these meetings between attorney and client took place in person, one-on-

one, immediately prior to the detained immigrant’s initial immigration court appearance. During

 

"‘ .lennifer Stave et al., Evaluation of the New York lmmigran! Family Um'iy Project.' Assessing the Impact of Legal
Representation on Family and Commum`ly Unity at 6, (Nov. 2017), https://storage.googleapis.com/vera-web-
assets/downloads/Publications/new-york-immigrant-family-unity-project-evaluation/legacy_downloads/new-york-
immigrant-family-unity-project-evaluation.pdf.

15 ld

17

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 19 of 59

such initial meetings the attorney would discuss the upcoming court proceeding and explore
how the client wanted to approach the case. Later that same day, the attorney would enter an
appearance on the detained immigrant’s behalf.

66. 'l`his confidential intake process-which depended on the in-person production of
detained immigrants-was critical to the NYIFUP program’s mission of providing universal
representation for detained immigrants Moreover, it provides a reasonable and effective way for
the detained immigrant to access and retain counsel.

67. Following the initial appearance, ICE continued to produce detained immigrants
in person for all remaining hearings in their removal proceedings NYIFUP attorneys were able
to meet with their clients in person at the Varick Street lmmigration Court to provide updates on
their case and discuss legal strategy.

68. Because they appeared in person, detained immigrants had the opportunity to
consult With counsel before, during, and after hearings in order to confirm strategy, clarify facts
review evidence, or otherwise discuss the day’s proceedings Where detained immigrants
required more than a brief consultation with their counsel in the midst of proceedings attorneys
were able to consult in meeting rooms adjacent to the immigration court or to briefly adjourn the
case and recall it later that same day, aiier privately convening with their client.

69. During the proceedings interpreters Were available for detained immigrants who
communicated best in a language other than English. The majority of these interpreters appeared
in person and were able to communicate with detained immigrants from a distance of a few feet
or less

70. The close physical proximity typically allowed for efficient simultaneous

interpretation Counsel could monitor the effectiveness and accuracy of the translation. The

18

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 20 of 59

physical proximity also provided detained immigrants with a ready opportunity to indicate if
they were unable to follow any aspect of the proceeding

71. Where an interpreter was not available in person, one was provided
telephonically. ln those instances the telephonic interpretation was broadcast throughout the
court via a speaker system and the detained immigrant, the judge, the lawyers and any witnesses
could be heard. And even though the interpreter was interpreting remotely, detained immigrants
could at least identify who was speaking throughout the proceedings

ICE Imglements its Policy of Refusing to Produce Immigrants to Court

72. On Monday, June 25, 2018, Defendants suddenly halted in-person production of
detained immigrants for proceedings at the Varick Street lmmigration Court. Attomeys from
NYIFUP and the private bar reported to the Varick Street lmmigration Court for the day’s
proceedings only to discover that the NY Field Office had refused to produce any of the
individuals on the docket. As a result, all hearings at the Varick Street Immigration Court were
canceled, delaying for months that day’s scheduled immigration proceedings

73. On Wednesday, June 27, 2018, the NY Field Office announced that it would no
longer produce detained immigrants for their immigration hearings in person. Under the Policy,
immigrants remain detained at local county jails during the pendency of their removal
proceedings The only opportunity for them to participate in their own proceedings is by VTC
from the county jail where they are detained.

74. The purported justification Defendants provided for the Policy was an unspecified

security threat to ICE employees immigration court personnel, and detained immigrants caused

19

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 21 of 59

by a small group of peaceful demonstrators at Varick Street Immigration Court protesting the
federal govemment’s policy of separating children and parent migrants at the southern border.16

75. Protest organizers ceased the protest by midday on June 27. Yet ICE did not
revert to in-person production of detained immigrants and has refused to do so.17

76. Defendants implemented the Refirsal to Produce Policy without warning and
without ensuring that the Policy was implemented in a manner that would comply with detained
immigrants’ constitutional and statutory rights They implemented the Policy with no testing
period to evaluate and address potential technological issues or the obstacles to detained
immigrants’ ability to access the courts and their attomeys. They provided no warning to the
NYIFUP providers or the private bar regarding the Policy, nor any accommodation to allow
NYIFUP attorneys to conduct intake and speak confidentially with their clients And Defendants
performed no evaluation to assess and address the array of interpretation, delay, and other
problems caused by the Policy. Indeed, for the reasons alleged herein, it is unlikely that any

across-the-board nonproduction policy could ever meet constitutional and statutory requirements

 

"’ Deepti Hajela, ICE Suspends 111-person Hearings at NYC Immigratz'on Court (June 27, 2018),
https://www.usnews.com/news/best-states/new-york/articles/201 8-06-27/ice-suspends-in-person-hearings-at-nyc~
immigration-court

17 On December 7, 2018, Defendants advised the Organizational Plaintiffs that ICE would “temporarily resume” in-
person production of immigrants housed at Bergen County Jail_one of the three facilities where immigrants are
typically detained pending their proceedings at Varick Street lmmigration Court_while ICE “continue[s] [its]
efforts to augment the VTC capacity at that facility.” And as recently as February 2019, the NY Field Office has
occasionally produced some immigrants detained at Hudson County Jail for in-person hearings at 26 Federal Plaza,
in order to avoid problems caused by VTC. However, the ICE NY Field Office has made clear that it seeks full
implementation of VTC-only hearings for all detained immigrants within its custody. Defendants’ temporary and
piecemeal production of certain detained immigrants due to the problems caused by VTC is an implicit concession
that Defendants’ implementation of VTC has been inadequate and jeopardizes the constitutional and statutory rights
of detained immigrants The piecemeal approach also leads to chaos and unpredictability that further interferes with
the rights of detained immigrants and the Organizational Plaintiffs

20

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 22 of 59

Defendants’ Shifting Policv Justificatior_r_s_

77. Defendants’ justifications for the Refusal to Produce Policy have been
inconsistent and have shifted repeatedly over time. These purported justifications are merely
pretext for the true reasoning behind the Policy-limiting due process access to the courts and
counsel for immigrants in an effort to rush deportations and deport more people.

78. On June 24, 2018, President Trump responded to the national uproar over his
administration’s family-separation policy by tweeting that immigrants who enter the United

States without authorization should be deported Without due process'8

 

Dona|d J. Trump a y
@realDona|dTrump

\Ne cannot allow all of these people to invade our Country. When
somebody comes in, we must immediately with no Judges or Court
Cases, bring them back from where they came Our system is a
mockery to good immigration policy and Law and Order_ l\/|ost
children come without parents...

11:02 Alvi - Jun 24. 2018

 

 

 

79. ICE implemented its Refusal to Produce Policy just three days later. ICE
suggested that the Varick Street protest posed safety threats to ICE employees court personnel,
detained immigrants and the general public, and that the Refusal to Produce Policy aimed to
protect all involved. However, ICE did not identify any specific threats all reports indicated that
the protest was peaceful, and the limited protest ended the same day ICE offered this
justification

80. On July 5, 2018, President Trump’s again tweeted that unauthorized immigrants

should be removed from the country without access to courts19

 

'3 Donald Trump (@realDonaldTrump), Twitter (June 24, 2018, l 1102 AM),
https://twitter.com/realdonaldtrump/status/l01090086560201 9329.

21

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 23 of 59

 

 

o Donald J.Trump 9 F°"°w ‘ v
tc)realDonala"umri _ , 1
Congress must pass smart, fast and
reasonable |mmigration Laws now. Law
Enforcement at the Border is doing a great
job, but the laws they are forced to Work with
are insane When people, with or without

childreh, enter our Country, they must be told
to leave Without our........

_`.E,` -`-.l."i -§ '; ;\J"~':`

o Donald J. Trump 0 ' F°|'low V
shreall\or‘:ldl'rump ,

..... Country being forced to endure a long and
costly trial. Tell the people "OUT," and they
must leave, just as they Wou|d if they Were
standing on your front |aWn. Hiring thousands
of ”judges” does not work and is not

acceptable - only Country in the Wor|d that
does this!

 

 

 

 

 

81. On July 24, 2018, long after the Varick Street protest ended, ICE re-characterized
the purpose and effect of the Policy, explaining that although “[t]he protests may have cleared, []
the misinformation and threats against ICE employees have continued.”?o ICE did not-and to
this day has not_identified either any threats against ICE employees or any alleged

misinformation

 

w Donald Trump (@realDonaldTrump), Twitter (July 5, 2018, 7:08 AM),
https://twitter.com/realdonaldtrump/status/1014873774003556354; Donald Trump (@realDonaldTrump), Twitter
(July 5, 2018, 7:16 AM), https://twitter.com/realdonaldtrump/status/l014875575557804034.

30 Steven Trader, Immigranrs' In-Person Heari`ngs Halred [)1 NYC, Dems Ask Wh_i’ (.luly 24, 2018),
https://www.law36().com/aiticles/1066269/immigrants-in-person-hearings-halted-in-nyc-dems-ask-why.

22

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 24 of 59

82. On July 31, 2018, ICE changed its story yet again. ICE stated for the first time
that the Policy was “not specific to protesters at the Varick Street location,” contradicting its
earlier statements and that the Policy was “not a punishment or retaliation in any way.”z'
Nonetheless, ICE returned to its original explanation, arguing that the Policy was implemented
not only to protect ICE employees but to ensure the safety of the court, the public, and the
detainees

83. In late September 2018, the lCE NY Field Office admitted that the Policy Was
originally implemented “in response to protests threats and the possibility of court
cancellations,” but provided, for the first time, a post hoc rationale: ICE’s refusal to produce
detained immigrants was continuing because it was “far more cost effective.” Defendants
provided no cost studies or other data to support this newly-offered justification Nor have
Defendants released information about the costs incurred because of the Policy, such as expenses
related to adopting and maintaining the technology or the financial costs of detaining individuals
whose proceedings are prolonged due to VTC-related delay.

84. In late October 2018, the ICE NY Field Office offered another new explanation_
that the policy shift is part of a larger nationwide plan to stop producing detained immigrants in
court-and claimed that the June 2018 protests expedited the implementation The ICE NY
Field Office further represented that a continuing threat to safety stemming from the protests is
nor the reason for maintaining the Policy. Instead, Defendants provided the vague justification
that the Policy is warranted by cost-effectiveness efficiency, public or officer safety, and

mitigation of risk.

 

11 Emma Whitford, More Than a Momh Ajl‘er Antr'-ICE Pro!esis, Detaz'ned NYC lmmig)'ants Still Dem'ed In-Person
Hearr'ngs (July 31, 2018), https://theappeal.org/more-than-a-month-after-anti-ice-protests-detained-nyc-immigrants-
still-denied-in-person-hearings/.

23

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 25 of 59

85. ln early November 2018, the ICE NY Field Office reverted to its original
rationale, implying that security and safety concerns were the chief motivation behind the policy
change, pointing to the June 2018 protests a 2015 breach of security unrelated to transporting
immigrants to the Court, and three court cancellations due to inclement Weather in 2017 and
2018.

86. No protests have been reported at the Varick Street lmmigration Court since the
peaceful and lawful demonstrations in June 2018, and ICE has not identified any ongoing safety
threat. Meanwhile, proceedings in the immigration courts have been thoroughly disrupted by the
use of VTC, creating a far less efficient system that has resulted in repeated delays and
adjournments in removal proceedings for detained immigrants in Defendants’ custody.

Government Stgdv Concludes VTC Ca_uses “Dr_re Process Issues”

87. In April 2017, Defendant EOIR commissioned a study of the United States’
immigration system and the growing number of pending cases in the immigration courts The
study specifically examined the use of VTC as a means for conducting immigration hearings

88. The EOIR Report also recognized that “[i]t is difficult for judges to analyze eye
contact, nonverbal forms of communication, and body language over VTC.”22

89. The EOIR Report went so far as to state that “[f]aulty VTC equipment, especially
issues associated with poor video and sound quality, can disrupt cases to the point that due
process issues may arise.” lt found that 29 percent of staff reported that VTC caused “a

meaningful delay in their ability to proceed with their daily responsibilities.”23

 

32 EOIR Report at 23.

23 Id_

24

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 26 of 59

90. Because of the due process issues caused by VTC, the EOIR Report advised
against the blanket use of VTC, recommending instead that use of VTC should be limited to
“procedural matters.”24

91. The EOIR Report is not alone in concluding that the blanket use of VTC_the
very system Defendants seek to use for all detained immigrants in the custody of the ICE NY
Field Office_creates due process problems A June 2017 Government Accountability Office
study of immigration court backlogs and operational challenges (“GAO Study”) expressed
concern that the use of VTC in lieu of in-person hearings “could have an effect on the outcomes
of those immigration hearings”25

92. The GAO Study reported that “immigration court officials experts and
stakeholders . . . expressed concern that the use of VTC technology poses challenges for holding
immigration hearings” and noted that court officials conducting hearings via VTC regularly
encountered “difiiculties maintaining connectivity, hearing respondents exchanging paper
documents conducting accurate foreign language interpretation, and assessing the demeanor and
credibility of respondents and witnesses.”26

93. Immigration court officials interviewed for the GAO Study conceded that “they
had changed their assessment of a respondent’s credibility that was initially made during a VTC

hearing after holding a subsequent in-person hearing.”27

 

24 ld.

25 lmmigration Court: Actions Needed to Reduce Backlogs and Address Long-Standing Management and
Operational Challenges, GAO 17-438 at 157 (“GAO Study”), https:/'/www.gao.gov/assets/690/685468.pdf.

26 Id. at 55.

27 Ia'.

25

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 27 of 59

94. The report noted that one immigration judge “does not like to hold VTC hearings
because it is sometimes hard to hear and fully comprehend what is being said over VTC, which,
according to this judge, can make it difficult to assess the respondent’s demeanor and
credibility.”28

95. In addition to these studies line attorneys for Defendant DHS have recently made
the same argument. In opposing motions for telephonic testimony by a third-party expert
witness they have asserted that “[t]he optimal way of conducting a trial is for the witness to
appear in person in court to face both parties and to be subject to cross-examination in their
presence.” This is all the more true When it comes to the testimony of individuals subject to the
removal proceedings for whom the credibility determination is paramount.

96. Indeed, the numerous problems With VTC identified by the EOlR Report, GAO
Study, and Defendant DHS are the exact problems suffered by Plaintiffs and the Putative Class.
Assistant Chief lmmigration Judge (“ACIJ”) Daniel Daugherty has even submitted a declaration
in a separate case in this District, Vazquez Perez v. Decker, Case No. 1:18-cv-10683, in which he
attests to this very fact. He states that Defendants’ Policy “has created challenges in getting
enough access to [VTC] lines” for “a majority of individuals scheduled for initial hearings at
Varick Street.” Declaration of the Honorable Daniel J. Daugherty at 9, Vazquez Perez v. Decker,
(S.D.N.Y. .lan. 28, 2019), Case No. 1:18-cv-10683 (Doc. 67). The declaration explains that
when Defendants implemented their policy, “only one of three VTC lines in Bergen County Jail
was operable, and had to be shared with state county courts which limited the number of

hearings that Varick Street could hold.” ld.

 

23 ld. at 58.

26

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 28 of 59

97. A memorandum of law filed in that case by the U.S. Attomey for the Southern
District of New York further concedes that lCE’s refusal to produce detained immigrants “to the
Varick Street lmmigration Court for proceedings” has “created challenges for the timely
scheduling of hearings” Memorandum of Law in Opposition re: Motion for Preliminary
Injunction at 21, Vazquez Perez v. Decker, Case No. 1:18-cv-10683 (Doc. 71).

Defendants’ Policv Harms the Representative P@tiffs ar_rd Putative Class

98. Defendants’ Policy impedes detained immigrants’ rights to due process access to
courts and counsel, and associated statutory rights Under the Policy, Representative Plaintiffs
and the Putative Class are neither provided the opportunity to fully participate in their
proceedings nor have they had adequate access to confidential communications with counsel.
The rampant technical failures of Defendants’ VTC-only hearings violate Representative

Plaintiffs’ due process rights afforded by the Constitution and the INA.

Defendants’ Policy Causes Repeated Adjournments

99. The Ref`usal to Produce Policy causes repeated adjournments that substantially
delay the resolution of immigration cases due to limited VTC lines and technological failures
needlessly prolonging detention.

100. Hudson County Jail has only three VTC lines while the other two facilities
Bergen and Orange, have only one line each. These lines can each only be used for a single

VTC call at a time.29

 

39 Defendants have repeatedly recognized the need for additional VTC lines ln late October 2018, the lCE NY
Field Office stated that it would be increasing to four VTC lines at Hudson within in a matter of days and an
increase to three lines at Bergen was not far behind. The ICE NY Field Office reiterated this promise about
additional VTC lines at Hudson and Bergen in early November. To date, ICE has not activated the promised
additional lines at any of the facilities where immigrants are confined. Although additional VTC lines would allow
for more efficient hearings they would not resolve most of the problems described herein, including the disruption
of attorney-client communications credibility assessments and the ability of detained immigrants (especially those
with disabilities) to review evidence, present their testimony, and fully participate in their proceedings

27

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 29 of 59

101. The result of the shortage of VTC lines and, perhaps more importantly, the result
of the regular failure of the technology, is severe: immigration judges routinely delay scheduled
proceedings for hours or adjourn them altogether because no line is available, while the detained
immigrants sit in county jails disconnected from the courtroom where they were scheduled to
appear.

102. Relatedly, technical failures with the jail VTC lines regularly require immigration
judges to adjourn hearings that otherwise might have been completed in a single appearance

103. Detained immigrants often have to wait to learn about the status of their case until
a NYIFUP attorney can come to the jail to meet with them, which often cannot happen until days
after a scheduled hearing. This in turn impedes the client and attorney’s ability to prepare their
case.

104. ICE’s refusal to produce detained immigrants frequently causes adjournments in
hearings that prolong detention by months For example, Representative Plaintiff R.F.J.’s
individual hearing Was initially scheduled for August 15, 2018, some eight months after they
were first detained. Because R.F.J’s testimony about their experiences in their country of origin
was central to their asylum application, R.F.J. filed a motion for them to be produced in person
to the Varick Street Immigration Court. R.F.J. was not produced and was not able to testify at all
because another judge was using the only VTC line to Bergen that day. As a result, R.F.J.’s
individual hearing was rescheduled to November 23, 2018, meaning that R.F.J. would be
detained for an additional three months before their case could be heard.

105. On November 23, 2018, the court was able to connect with R.F.J. over VTC, but

R.F.J. was unable to present all of their evidence in the time allotted Due to the backlog on the

28

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 30 of 59

Varick docket caused by the limited number of VTC lines, R.F.J’s case Was continued an
additional four months to March 22, 2019, while R.F.J. remains in detention.

106. Representative PlaintiffJ.C. is cognitiver impaired. J.C.’s individual hearing
was originally scheduled for November 2018, but the immigration judge was unable to connect
to the Hudson County Jail, so the hearing was rescheduled to January 9, 2019. Because the
immigration judge had scheduled more hearings on January 9 than could be accommodated by
the limited number of VTC lines J.C.’s proceedings were postponed yet again. J.C. had a
competency hearing on January 18, 2019, at which point his individual hearing was scheduled
for the next available date, on March 12, 2019.

107. Representative Plaintiff K.T. was scheduled to appear before the immigration
judge on November 20, 2018. ICE refused to produce K.T. to the Varick Street lmmigration
Court from the Orange County Jail. K.T. arrived at the VTC office in the jail for his appearance
around 8:30 a.m., at which point an officer at the jail told K.T. to wait.

108. That moming, K.T.’s immigration judge had previously connected to the sole
VTC line at the Bergen County Jail. The judge explained to K.T.’s attorney that he did not want
to disconnect from the Bergen line in order to connect to the Orange line for fear that another
judge would begin using the only Bergen line. About three and a half hours after K.T. arrived at
the VTC office, the officer at the Orange County Jail called Varick to ask when K.T.’s case
would be heard. K.T. learned that his attorney had appeared and that his case was adjourned, in
part because K.T. was not present. K.T.’s individual hearing is now scheduled to take place in

April 2019.

Defendants’ Policy Prevents Detained Immigrants from Participating in their Proceedings

109. None of the county jails where the Putative Class members are detained have

sufficient VTC capability to meet the demands of the New York Field Office’s detained docket.

29

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 31 of 59

'I`echnological failures have been rampant since the implementation of the Policy, frequently
creating sound and sight barriers between the courtroom and the detained immigrants Even if
Defendants were to provide additional VTC-connected rooms at detention facilities the
widespread and systemic shortcomings of the VTC system would not be remedied.

110. For example, detained immigrants are often only able to see a narrow slice of the
courtroom and the camera often does not track if a different person-including their attorney or
the government’s attorney-begins to speak.

11 l. Similarly, when a speaker moves even inches away from a microphone, it
becomes difficult for detained immigrants to hear over VTC and sound often cuts out entirely,
causing the detained immigrants to miss critical testimony or instructions from the judge.

112. Often, the detained immigrants cannot object because they do not realize they are
missing some aspect of the proceeding since they cannot see or hear the person who is speaking.
Therefore, they cannot know whether the person said something that they missed.

113. Unreliable technology also causes breaks in the video or audio feed. These
limitations are significantly compounded when the individual requires foreign language
interpretation Im migration judges are therefore required to determine the fate of immigrants
who they often cannot see or hear and whose credibility they cannot reliably assess

114. Due to the failure of the VTC technology, attorneys are frequently forced to
choose either to waive their client’s right to appear, or to request an adjournment that subjects
their client to additional and potentially unnecessary detention. lmmigration judges often
encourage attorneys to waive their clients’ right to appear to avoid a continuance of several
months thereby undermining the detained immigrants’ right to fully and meaningfully

participate in the proceedings

30

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 32 of 59

115. For example, Representative Plaintiff A.R.B., who is detained at Bergen jail, was
scheduled for a master calendar hearing on November 29, 2018. ICE refused to produce A.R.B.
in person that day, and because of a VTC malfunction, A.R.B. was unable to participate in the
hearing in any capacity. Rather than explain to A.R.B. that his hearing had been delayed because
of problems with the VTC connection, an ICE officer at the jail falsely told him it was because
his attorney was not in court.

116. A.R.B.’s case was then adjourned to the next day. The following day, the court
tried for three hours and again failed to connect with A.R.B. over VTC because another judge
Was using the one VTC line to Bergen all day. To avoid continued delays to schedule a master
calendar hearing, A.R.B.’s appearance Was waived so that the court could schedule an individual

hearing date. A.R.B.’s individual hearing is now scheduled for March 20, 2019.

Defendants’ Policy Prevents Detained lmrnigrants from Retaining Counsel, Reviewing
Evidence, and Assisting in their Cases

117. Because of the Policy, Representative Plaintiffs and the Putative Class members
cannot effectively assist in their own defense in these proceedings

118. In the first instance, attorney intake of potential clients has become severely
disrupted. Before the Refusal to Produce Policy, NYIFUP attorneys could meet with potential
clients at the Varick Street Immigration Court before their initial appearances

119. Under the Policy, the shortage of VTC lines routinely interferes with the ability of
NYIFUP providers to intake detained immigrants prior to their initial hearings Attomeys cannot
generally screen prospective clients ahead of their first court appearances except in very limited
circumstances The only way detained immigrants can retain an attorney before their initial
appearance is if attorneys are able to travel to the jails or if immigration judges allow attorneys to

use limited VTC lines in their courtrooms when they are not in use for court proceedings

31

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 33 of 59

120. Because neither scenario is effective in practice, detained immigrants must often
appear pro se for their initial appearances Indeed, on several occasions in December 2018, VTC
line shortages resulted in detained immigrants being forced to appear pro se at their initial
hearings because NYIFUP providers were not able to screen these potential clients prior to the
start of the hearings

121. And although attorneys are usually unable to conduct intake screening interviews
over the VTC system, on the occasions that they are provided that opportunity, the presence of
other people in both the courtroom and the detention centers significantly compromises
confidentiality.

122. lmportantly, NYIFUP attorneys are often unable to access their prospective
clients’ files and the government’s evidence against them prior to their first court date since they
can no longer obtain the necessary signed waivers during intake before the detained immigrants’
initial appearances Therefore, attorneys have no way to assess potential clients’ cases or advise
them prior to their first appearance This impedes the ability of detained immigrants to make
informed decisions at their initial appearance, lt is also inefficient and ineffective for both
clients who will continue to oppose their removal and for those who may choose to accept an
order of deportation. The latter group cannot be made aware of that option or express their
Willingness to do so to counsel. As a result, those detained immigrants are subject to
unnecessary prolonged detention.

123. For example, detained immigrant N.A.R.’s attorney was not able to obtain
evidence related to his case from the government until several weeks after he first appeared.
Upon review of the evidence, N.A.R.’s attorney determined that his case would result in

mandatory detention and he would be ineligible for bond. IfN.A.R.’s attorney had been able to

32

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 34 of 59

review his case and advise him of this important fact at intake, N.A.R. may have taken an order
of removal on his first appearance. lnstead, N.A.R. waited an additional month in detention only
to take removal at his second scheduled hearing.

124. ln addition, people detained by lCE are sometimes unaware that they are actually
U.S. citizens non-deportable lawiiil permanent residents or even eligible for immigration relief.
Before the Policy, NYIFUP attorneys could advise these people of their grounds to remain in the
country before their initial appearance. Under the Policy, there is no opportunity for NYIFUP
attorneys to timely advise such individual of their options and some may accept orders of

deportation at their initial appearance.

Defendants’ Policy Prevents Confidential Communications with Counsel

125. The Policy restricts the Representative Plaintiffs and Putative Class members’
ability to communicate confidentially with counsel.

126. As described above, Defendants’ Policy severely impedes detained immigrants’
ability to obtain and consult with counsel before their first-scheduled court appearance. Now,
attorney-client communications generally take place only when attorneys are able to access and
speak with potential clients in county jails or over limited VTC lines

127. The Policy also severely limits the ability of NYIFUP attorneys to engage in
confidential meetings with their clients throughout the representation, Because ICE refuses to
produce detained immigrants to Varick Street lmmigration Court for their proceedings attorneys
can no longer consult with their clients in person at the court.

128. Under the Policy, confidential meeting space at the county jails is even more
limited than it was before. Yet even when confidential meeting space is available, NYIFUP

attorneys must compete for that space with criminal defense attorneys or other immigration

33

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 35 of 59

attorneys meeting with their clients in the same facility, causing delays and long wait times and
leading to hurried, limited meetings between counsel and client.

129. Because ICE has not provided adequate confidential meeting space for detained
immigrants to meet with their attomeys NYIFUP attorneys must frequently resort to using VTC
lines to relay important information to their client. Those discussions when not disrupted by
technical failures are not reliably confidential and are often interrupted by other people entering
the courtroom.

130. Opportunities for confidential communications during immigration court
proceedings are even iirrther compromised There is no way for detained immigrants to speak
confidentially with their lawyers in the courtroom Without suspending the entire proceeding and
the court’s docket. Because lawyers and their clients can no longer conduct brief confidential
discussions or review documents privately in person, everyone_the judge, court staff`,
government attorneys witnesses-must clear the courtroom so that the attorney and client can
speak over the courtroom’s VTC line. However, judges are often reluctant to clear the
courtroom for such communications and typically adjourn the case for weeks or months to avoid
delaying all other proceedings scheduled for the day.

131. In contrast, when clients who were produced in person needed to speak with their
attorneys during the proceeding, the attorney could ask for the case to be suspended until second
call later in the day. At that point, the attorney could meet with the client in the private attomey-
client meeting space outside the courtroom. Meanwhile, the immigration judge could continue
working through their docket.

132. On occasions when a judge does clear the courtroom to provide for an attomey-

client discussion, the discussion is limited in time and is rarely confidential as attomeys

34

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 36 of 59

courtroom clerks and judges often pass through the courtroom or can hear the discussion on the
other side of closed doors At times government attorneys have refused to leave the room to
allow for confidential communications with the client. Moreover, officers from the county jails
and ICE frequently enter the rooms where the detained immigrants are located during such VTC
calls

133. For example, Representative Plaintiff P.L. has been forced to appear by VTC for
four immigration hearings On two occasions P.L. was asked questions by the immigration
judge that he did not fully understand P.L. wanted to confer with his attorney to make sure he
understood the questions But because P.L. Was appearing over VTC, he could not speak with
his attorney confidentially before answering the immigration judge.

134. Likewise, during a master calendar hearing on September 14, 2018, the attorney
representing detained immigrant J.S.V. asked to speak with her client confidentially to decide
whether to ask for an adjournment to seek relief or accept an order of deportation that day.
Because ICE refused to produce J.S.V. in person, the immigration judge agreed to clear the
courtroom and allow J.S.V. to speak with his attorney confidentially via VTC. Nonetheless the
judge and the government attorney entered the room several times during the short conversation,
compromising the confidential nature of the communications J.S.V. accepted the order of
deportation that day and was subsequently deported

135. During his hearings over VTC, Representative Plaintiff K.T. appeared from a
VTC room in the Orange County Jail that ICE officers also use as an office. The screen for the
VTC connection was on one side of a table and the ICE officers’ computer screen was on the
other side of the same table. ICE officers remained in the room during K.T.’s hearings Further,

a chair was stationed directly outside the office door for the next detained immigrant waiting for

35

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 37 of 59

their VTC hearing. The door has remained open during K.T.’s hearings and it was possible for
the person waiting outside to overhear the court proceedings being broadcast via VTC.

136. lnstead of clearing a courtroom, many immigration judges simply adjourn cases-
sometimes for months_to facilitate the need for a client to confer confidentially with their
attorney and allow the court to move on to the next case on the docket. This often occurs
regardless of the length of time needed by the attorney and client to confer, and uniformly results
in additional time in the county jail.

137. Detained immigrants and their attorneys are thus frequently faced with an
impossible choice between engaging in confidential, necessary communications that will delay
their case and result in prolonged detention versus proceeding without those conversations
thereby missing information that could be critical to preserving their rights

138. Before the Policy, these types of confidential communications-intake interviews
and eligibility determinations signing retainer agreements and attorney-client consultations
during hearings_-were routinely completed without adj oumments.

Defendants’ Policy Prevents Effective Foreigr_i Language Inter___bretation Services

139. The issues surrounding VTC are compounded in proceedings that require the use
of foreign language interpreters Because of their absence from the courtroom and ICE’s failure
to provide an adequate system of interpretation, the Putative Class members are unable to
effectively communicate with interpreters in the courtroom.

140. Under the Policy, interpretation over VTC is delayed and difficult, if not
impossible, to understand, and immigration judges often urge attorneys forego simultaneous
interpretation Interpreters often resort to consecutive interpretation, which refers to

interpretation provided after a delay, with attorneys judges and other witnesses pausing alter a

36

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 38 of 59

sentence or two of speaking in order for the interpreter to interpret. Consecutive interpretation is
less effective, less accurate, and results in unnecessarily long proceedings that can often
necessitate adjournments

141 . The impact is even more severe for detained immigrants who require telephonic
interpretation because an in-person interpreter who speaks the relevant language is not available,
ln those cases an interpreter in a remote location interprets the court proceedings over a phone
line piped into the courtroom.

142. Thus, detained immigrants participating in the hearings lack a direct line to
interpreters-the connection travels over the interpreter’s phone line, through the courtroom
speakers is picked up by microphones in the courtroom, and then through the VTC line, The
issue similarly impacts interpreters’ ability to hear the detained immigrants as the connection
must first travel over VTC and then through the phone line, Hearing telephonic interpretation
clearly through both a VTC line and a telephone line is nearly impossible for detained
immigrants and for the interpreters

143. During a July 31, 2018 hearing, one immigration judge had to adjourn
proceedings because the interpreter-conducting interpretation by speakerphone into the
courtroom_heard feedback and could not follow what was happening in the courtroom,
Meanwhile, the respondent in the case strained to hear the interpretation through the VTC
connection After the detained immigrant’s attorney noted multiple interpretation errors on the
record, the immigration judge adjourned the proceeding

Defendants’ Policy Impedes Credibility Assessments by Immigration Judges
144. The Refusal to Produce Policy creates additional, often insurmountable, hurdles to

assessing credibility, a critical component of many immigration proceedings Outcomes in

37

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 39 of 59

immigration cases frequently depend on the immigration judge’s ability to evaluate whether the
detained immigrants testified credibly and persuasively.

145. An immigrant facing removal always has “the burden of establishing that he or
she is eligible for any requested benefit or privilege and that it should be granted in the exercise
of discretion.” 8 C.F.R. § 1240.8(d). The immigrant’s credibility is critical to meeting that
burden

146. In the case of asylum and other claims for discretionary relief, an immigration
judge’s credibility determination decides an immigrant’s fate; that credibility determination can
dictate whether the individual will be able to stay in the United States exiled to a place where
they fear persecution Indeed, an immigration judge may grant an application for asylum based
on credible testimony alone. See Matter of Doss, 20 I. & N. Dec. 120, 124 (BIA 1989); see also
8 C.F.R. § 208.13(a).

147. Because ICE refuses to produce detained immigrants in person, immigration
judges must make critical determinations based on blurry images or unclear voices that are
frequently interrupted by technical failures and logistical difficulties

148. Immigrants also often face impediments to providing complete testimony during
hearings held over VTC that impact a judge’s ability to assess their credibility. Detained
immigrants testifying from jail are forced to testify in rooms that are not private, either due to the
presence of ICE officers or other inmates or allegedly private booths that are not soundproof and
where they can be overheard by facility staff or other detained individuals

149. The presence of those officers and other detained people_whom the immigration

judge cannot see, since they are typically outside the video frame-can serve as a deterrent to a

38

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 40 of 59

detained immigrant who seeks to testify about the conduct of government officials or about
sensitive aspects of his identity or past that he does not wish others in the jail to learn

150. For example, Representative Plaintiff A.Q. was scheduled to appear on August 1,
2018 for an individual hearing where the immigration judge would consider his application for
relief under the Convention Against Torture. ICE refused to produce A.Q. in person, leaving the
only option to appear by VTC.

151. During the hearing, A.Q. asked the officers stationed outside the room where he
was testifying to close the door. When they ignored his request, A.Q. told the judge that the door
was open and he was uncomfortable because of the sensitive nature of his testimony.

152. The judge told A.Q. to ask the officers to close the door, but again he was
ignored After repeated requests the judge summoned the officers into the room where A.Q.
was testifying and instructed them to close the door.

153. At that point, the officer removed the doorstop but left the door ajar. A.Q.
repeated the judge’s instruction to the oiiicer, who responded that the officer needed to be able to
hear the proceeding

154. A.Q. was forced to choose between reiterating the judge’s instruction to the
officer (and possible retaliation from the officer) and proceeding with sensitive testimony in
front of the officers A.Q. decided to continue his testimony. When the DHS lawyer asked
about his sexual orientation, A.Q. wanted to clarify his answer and provide additional context but
was afraid to do so because of the presence of the officers

155. Because lCE refused to produce A.Q. in person for the hearing, and because a jail
officer remained within earshot, he felt uncomfortable providing relevant information to his

application for relief via VTC. The judge was therefore not able to properly evaluate A.Q.’s fear

39

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 41 of 59

of returning to his country of origin or the weight of evidence that he presented The court
ultimately denied A.Q.’s petition under the Convention Against Torture on grounds that his
claims were speculative.

156. Similarly, Representative Plaintiff R.F.J.’s proceedings involve testimony
regarding deeply personal matters relating to their sexual orientation and gender identity. Under
the Policy, R.F.J. will likely have to present that testimony while accompanied by ICE officers in
the VTC room at Bergen R.F.J. believes that the officers may share R.F.J’s story with other
officers or inmates and subject R.F.J. to worsened harassment within the jail. R.F.J . fears that

the presence of officers will affect their ability to provide their full testimony.

Defendants’ Policy is Particularly Harmful to Detained lmmigrants with Disabilities

157. The impact of these negative effects is multiplied for individuals with disabilities
Defendants’ Policy increases the risk that individuals with disabilities will not be identified or
will not be able to adequately access the court or their attorneys

158. Poor video and audio quality on VTC lines often causes severe cognitive and
intellectual disabilities to go unnoticed F or those immigrants who are unrepresented or
interacting with their attorneys for the first time over a VTC line, signs of cognitive
impairment-often marked by poor motor skills_are difficult to observe and thus can be
overlooked by attorneys and judges with only a narrow view of the person’s head

159. The GAO Study reported that one immigration judge conceded he was unable to
identify a respondent’s cognitive disability when conducting the proceeding via VTC, but that
the impairment was “clearly evident” in person30 Defendants’ Policy renders such in-person

observations impossible to the significant detriment of Putative Class members

 

30 GAO Study at 55.

40

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 42 of 59

160. Even when a detained immigrant’s disability is identified Defendants’ Policy
prevents them from receiving necessary accommodations that would allow them to adequately
participate in their removal proceedings

161. Representative Plaintiff P.L. has been diagnosed with unspecified schizophrenia
spectrum and other psychotic disorder. He has indications of significant cognitive defects
especially concerning attention, memory, and visual and spatial abilities However, his disability
is not immediately evident to people interacting with him.

162. Afier his arrest by ICE, P.L. appeared in person at the Varick Street Immigration
Court on June 7, 2018, prior to the adoption of the Policy. During that hearing, he was able to
see and hear the judge clearly, communicate with the court via Spanish-language interpretation,
and ask questions about issues he did not understand

163. Since the implementation of the Policy, ICE has refused to produce P.L. in person
for four hearings in his immigration case. lnstead, P.L. participated in the hearings over VTC.

164. During each hearing, P.L. relied on a Spanish-language interpreter to understand
what was happening in the immigration court. Because of poor sound quality over the VTC line,
P.L. has had difficulty hearing the interpretation That difficulty is further complicated because
the interpreter is not visible on the VTC screen When the interpreter tries to provide
simultaneous as opposed to consecutive, interpretation, the problem is even more severe.

165. When P.L. watches a hearing by VTC, he can only see the judge, not the
interpreter or either of the attorneys Because of his mental illness and cognitive difficulties
P.L. has difficulty focusing Appearing by VTC exacerbates these challenges

166. Representative Plaintiff A.Q. has been diagnosed with PTSD and has borderline

intellectual functioning He has a low IQ but high adaptive functioning, i.e., he can generally

41

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 43 of 59

take care of himself, and his disabilities are not immediately apparent to those who interact with
him.

167. A.Q. Was scheduled to appear on August l, 2018 for an individual hearing where
the immigration judge would consider his application for relief under the Convention Against
Torture. The judge would not have been readily able to ascertain that A.Q. had cognitive issues
from the VTC feed His attorney argued that he should be produced in person The request was
denied, and A.Q. appeared via VTC. His application for relief was ultimately denied, and he is
now appealing the decision

168. Representative Plaintiff B.M.B. has been diagnosed with PTSD, major depressive
disorder, and a major neurocognitive disorder due to a traumatic brain injury. These disorders
mean that B.M.B. has difficulty remembering and understanding events he must testify about as
part of his application for relief. As a result of his mental health status B.M.B. also has an
erratic speech pattern, which has made Working with interpreters difficult.

169. B.M.B.’s individual hearing was originally scheduled for September 11, 2018, but
it was delayed to October 2018 due to scheduling difficulties During the October hearing,
B.M.B. testified by VTC about traumatic events he experienced as a child as well as his fear of
returning to his country of origin At multiple points during his testimony, he sobbed
uncontrollany for several minutes each time.

170. Although the immigration judge took short breaks in response, no one was with
B.M.B. to console him. B.M.B.’s direct testimony continued for about two hours lengthened in

part because the interpreter had difficulties following B.M.B.’s speech pattern This meant that

42

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 44 of 59

there was not sufficient time to complete his case, and B.M.B.’s hearing was continued to
January 15, 2019, approximately four months later.31

171. Ultimately, the immigration judge found B.M.B.’s testimony about his fear of
returning to his country of origin not credible and denied him relief. B.M.B. is appealing the
decision and seeks a remand for new proceedings before the immigration judge.

172. Representative Plaintiff J.C. has a cognitive impairment and has difficulty
focusing during proceedings After evaluating J.C., his psychologist concluded that J.C. does not
“perforrn well with any situations that are unfamiliar to him” and therefore that “the use of any
electronic or virtual communication will have serious repercussions on his performance.”

173. During J.C.’s competency hearing on January 18, 2019, the immigration judge
expressed concern that there would be a violation of “due process and fundamental fairness” if
J.C. appeared for his merits hearing over VTC, given his mental limitations The immigration
judge stated that, given the psychologist’s testimony, “[i]f he appears via video, I see a problem
with that. I have to protect his constitutional rights and l have an expert who told me that this
guy shut down when he interviewed him because of certain technical type issues” As the
immigration judge noted, “clearly the VTC format would add to that stress for anybody,
particularly somebody with first grade level cognitive abilities.”

174. Recognizing that the use of VTC may violate J.C.’s constitutional rights the
immigration judge urged ICE to transfer J.C. to the Bergen County Jail before his merits hearing
so that he could be produced in person (pursuant to Defendants’ temporary practice of producing

immigrants detained at Bergen). The immigration judge stated: “His ability to see what’s going

 

3' B.M.B. presented his direct testimony by VTC in October 2018. But because of Defendants’ temporary
resumption of in-person production at Bergen, B.M.B. was cross-examined in person at Varick Street lmmigration
Court on January 15, 2019.

43

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 45 of 59

on here is quite limited, which because of his limited cognitive functioning in my opinion will
clearly add stress I’m getting all this just from him being there on the screen today, so it stands
to reason that if we do a video hearing and [he] starts getting asked cross examination questions
his anxiety is going to ramp up. l think clearly the government should transfer him to Bergen, so
that way he’s physically produced for the hearing.”

175. Despite the immigration judge’s significant and express concerns about the use of
VTC in J.C.’s case, the judge did not exercise his authority to order in-person production for
J.C.’s merits hearing J.C. has not been transferred by ICE, His individual hearing is scheduled

for March 12, 2019

Defendants’ Policy Harms the Organizational Plaintiffs

176. Defendants’ Policy has also had a severe negative effect on the NYIFUP program.

177. Specifically, the Policy directly increases the time and cost that the Organizational
Plaintiffs expend to provide effective legal services to detained immigrants As a direct result of
the Policy, the Organizational Plaintiffs can no longer screen them for eligibility, conduct initial
interviews or obtain the necessary documents at the time of their initial appearance in
immigration court,

178. lnstead, NYIFUP attorneys must drive to county jails outside New York City for
the sole purpose of conducting eligibility interviews

179. Nor can NYIFUP attorneys engage in confidential communications with their
clients at the courthouse after their case has commenced They must instead travel to the jails
where their clients are held.

180. NYIFUP attorneys typically rent cars to visit their clients costing the

Organizational Plaintiffs thousands of dollars each month.

44

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 46 of 59

181. Because of travel time and the shortage of confidential meeting space in the jails
even a 15-minute conversation With a client regularly takes NYIFUP attorneys away from the
office for four or five hours

182. BDS, BxD, and LAS have each represented and will each represent hundreds of
detained immigrants who are adversely affected by the Policy.

183. Defendants’ Policy also interferes with the Organizational Plaintiffs’ ability to
represent their clients during hearings Because NYIFUP attorneys often represent clients from
several different jails during the same day, they must be physically present in court while their
clients appear over VTC. As a result, NYIFUP attorneys cannot confer with their clients during
the proceedings or show them the evidence that is being presented

184. lf a NYIFUP attorney wishes to have a confidential discussion with a client, the
proceedings must be paused and the entire courtroom must be cleared, a practice that does not
ensure confidentiality and which judges are disinclined to allow given their overcrowded
dockets Ofien, judges will adjourn the entire proceeding and schedule it for weeks or months
later.

CLASS ALLEGATIONS

185. Representative Plaintiffs P.L., A.Q., K.T., R.F.J., A.R.B., B.M.B., and J.C. seek to
bring this action on their own behalf and on behalf of a class of those similarly situated pursuant
to Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure and related to Counts 1-6
(“Class Claims”).

186. The proposed Plaintiff Class is defined as: “All individuals who are now, or will

in the future be, detained by the ICE NY Field Office for removal proceedings and who lCE

45

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 47 of 59

and/or EOIR has not produced or will not produce in person for those proceedings pursuant to
Defendants’ Refi.tsal to Produce Policy.” (“Plaintiff Class”).

187. A subclass of persons with disabilities bringing claims under the Rehabilitation
Act of 1973 is defined as “All individuals who are now or will in the future be detained by the
ICE NY Field Office for removal proceedings who have a disability, as defined by the
Rehabilitation Act, and who ICE has not produced or will not produce in person for those
proceedings because of Defendants’ Refusal to Produce Policy” (“Rehabilitation Act Subclass”
or “Subclass”).

188. The Plaintiff Class and Rehabilitation Act Subclass meet all of the requirements
of Federal Rule of Civil Procedure 23(a).

189. The Plaintiff Class meets the requirements of F ederal Rule of Civil Procedure
23(a)(1) because it is so numerous that joinder would be impracticable Although the precise
size of the Plaintiff Class is unknown, it is comprised of at least thousands of immigrants who
are now or will be detained by the ICE NY Field Office in connection with their removal
proceedings and who are not being or will not be produced in person for those proceedings
pursuant to the Policy. Just in fiscal year 2018, the ICE NY Field Office filed 1,777 new
deportation proceedings at Varick Street Immigration Court, and more members are entering the
Putative Class every day.32

190. The Rehabilitation Act Subclass meets the requirements of Federal Rule of Civil
Procedure 23(a)(1) because it is so numerous that joinder would be impracticable Although the

precise size of the Rehabilitation Act Subclass is unknown, it is comprised of at least dozens of

 

32 See New Depo)'tation Proceedings Filed in Immigra!ion Court, ’I`RAClmmigration,
https://trac.syr.edu/phptools/immigration/charges/deport_tiling_charge.php.

46

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 48 of 59

immigrants with disabilities who are now or will be detained by the ICE NY Field Office in
connection with their removal proceedings and who are not being or will not be produced in
person for those proceedings pursuant to the Policy. The government has previously
acknowledged that 2 to 5% of all detained immigrants suffer from serious mental illness33 Other
sources suggest that the true number is much higher.34 Even adopting the conservative estimate,
based on the current and growing number of cases at Varick Street lmmigration Court, the
Rehabilitation Act Subclass is sufficiently numerous

191. The Plaintiff Class meets the requirements of F ederal Rule of Civil Procedure
23(a)(2) because class members share common issues of law and fact including but not limited
to whether Defendants’ Policy violates the statutory and constitutional rights of the Class and
Subclass members

192. The Rehabilitation Act Subclass meets the requirement of Federal Rule of Civil
Procedure 23(a)(2) because class members share common questions of law and fact including
whether members of the class were entitled to accommodations under the Rehabilitation Act and
were denied such safeguards by Defendants through implementation of the Refusal to Produce
Policy.

193. The Plaintiff Class and Subclass meet the requirements of Federal Rule of Civil

Procedure 23(a)(3) because the Representative Plaintiffs’ claims are typical of those of the

 

33 See Franco-Gonzalez v. Napolitano, No. CV 10-02211, 201 l WL 11705815, at *7 (C.D. Cal. Nov. 21, 201 l)
(“Plaintiffs also point to aggregate government data, reported by ICE in a May 2008 Washington Post article, in
which the government estimated that 2-5% of immigrants in lCE custody suffer from serious mental illness.”)
(citing Selected responses from ICE to questions posed by The Washington Post regarding the provision of mental
health care to immigration detainees May 2008, http://media.washingtonpost.com/wp-
srv/nation/specials/immigration/documents/day3_ice_mentalhealth.gif (last visited Feb. 7, 2019)).

34 See ACLU, Deporia)‘z`on by Default: Mental Disability, Unfhir Hearings, and Indefinite Detention in the US

lmmigration System (July 2010) at 3, https://www.aclu.org/files/assets/usdeportation07104 _O.pdf (estimating that “at
least 15 percent” of the total immigrant population in detention has a mental disability).

47

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 49 of 59

Plaintiff Class and of the Rehabilitation Act Subclass respectively. The injuries suffered by the
Representative Plaintiffs and the Plaintiff Class and the Subclass arise out of the same policy of
the Defendants specifically the Refusal to Produce Policy. The Representative Plaintiffs’ claims
are based on the same theories of law as the claims of the Plaintiff Class and Subclass

194. The Plaintiff Class and Subclass meet the requirements of Federal Rule of Civil
Procedure 23(a)(4). The Representative Plaintiffs will adequately represent the Plaintiff Class
and Subclass because they have a strong personal interest in the outcome of this action, have no
conflicts of interest with members of the Plaintiff Class or Subclass and will fairly and
effectively protect the interests of the Plaintiff Class and Subclass

195. The Plaintiff Class and Subclass are represented by Brooklyn Defender Services,
The Bronx Defenders, The Legal Aid Society, Wilmer Cutler Pickering Hale and Dorr LLP, and
Debevoise & Plimpton LLP. Counsel for the Plaintiff Class and Subclass have the resources
expertise, and experience to prosecute this action, including expertise and experience litigating
immigration law, civil rights and class actions Counsel for the PlaintiffClass and Subclass
know of no conflicts among members of the Plaintiff Class and Subclass or between the
attorneys and members of the Plaintiff Class and Subclass

196. This action is maintainable as a class action pursuant to F ederal Rule of Civil
Procedure 23(b)(1) because the number of current class members is at least in the hundreds and
the prosecution of separate actions by individuals would create a risk of inconsistent and varying
adjudications which in turn would establish incompatible standards of conduct for the
Defendants Additionally, the prosecution of separate actions by individual members could
result in adjudications with respect to individual members that, as a practical matter, would

substantially impair the ability of other members to protect their interests

48

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 50 of 59

197. This action is also maintainable as a class action pursuant to Federal Rule of Civil
Procedure 23(b)(2) because the Defendants’ policies practices actions and failures that form
the basis of this complaint are generally applicable to all members of the Plaintiff Class and the
Rehabilitation Act Subclass and the injunctive and declaratory relief sought is appropriate and
will apply to all members of the Plaintiff Class and Subclass

COUNT ONE

Denial of the Right to Procedural Due Process in Violation of the Due Process Clause of the
Fifth Amendment

(Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass)

198. The allegations in paragraphs l - 197 are realleged and incorporated by reference

199. The Due Process Clause of the Fifth Amendment forbids the government from
depriving an individual of life, liberty, or property without due process of law.

200. The Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass
have a significant liberty interest in being freed from immigration detention and ensuring that
their immigration proceedings comport with due process

201. Defendants’ Refusal to Produce Policy increases the risk that the Representative
Plaintiffs Plaintiff Class and Rehabilitation Act Subclass will be detained for extended periods
of time, unable to access available immigration relief, or improperly removed

202. The costs and administrative burden of providing additional, and necessary,
process to the Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass is
minimal and would avoid the risks created by the Defendants’ Policy.

203. The Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass
have suffered and will imminently suffer irreparable injury as a result of Defendants’ Refi.isal to

Produce Policy, and they are entitled to injunctive relief to avoid further injury.

49

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 51 of 59

COL'NT TWO
Denial of Right to Counsel of Choice in Violation of the INA and APA

(Representative Plaintiffs Plaintiff Class, and Rehabilitation Act Subclass)
204. The allegations in paragraphs l - 203 are realleged and incorporated by reference
205. The lmmigration and Nationality Act guarantees the Representative Plaintiffs
Plaintiff Class and Rehabilitation Act Subclass “the privilege of being represented . . . by
counsel of [their] choosing” in their removal proceedings 8 U.S.C. § 1229a(b)(4)(A).
206. Under the Administrative Procedure Act, courts must “hold unlawful and set

’9 “

aside” agency action that is “not in accordance with law, contrary to constitutional right,” in
excess of statutory jurisdiction authority, or limitations or short of statutory right,” or that is

“without observance of procedure required by law.” 5 U.S.C. § 706(2)(A)-(D).

207. The Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass are
represented by counsel, primarily attorneys provided through NYIFUP, in their removal
proceedings

208. Defendants’ Refusal to Produce Policy restricts the ability of the Representative
Plaintiffs Plaintiff Class and Rehabilitation Act Subclass to associate with, seek counsel of, and
communicate confidentially with their attorneys

209. Defendants implemented the Policy in violation of the INA’s right to
representation by counsel of choice without reasoned explanation and in contradiction of the
evidence

210. The Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass
have suffered and will imminently suffer irreparable injury as a result of Defendants’ Refusal to

Produce Policy, and they are entitled to injunctive relief to avoid further injury.

50

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 52 of 59

COUNT THREE
Denial of Right to a Full and F air Hearing in Violation of the INA and APA

(Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass)
211. The allegations in paragraphs 1 - 210 are realleged and incorporated by reference
212. The lmmigration and Nationality Act guarantees the Representative Plaintiffs
Plaintiff Class and Rehabilitation Act Subclass “a reasonable opportunity to examine the
evidence against [them], to present evidence on [their] own behalf, and to cross-examine
witnesses presented by the Govemment.” 8 U.S.C. § 1229a(b)(4)(B).
213. Under the Administrative Procedure Act, courts must “hold unlawful and set

55 S¢

aside” agency action that is “not in accordance with law, contrary to constitutional right,” in
excess of statutory jurisdiction authority, or limitations or short of statutory right,” or that is

“without observance of procedure required by law.” 5 U.S.C. § 706(2)(A)-(D).

214. Defendants’ Refusal to Produce Policy creates a substantial likelihood that the
rights of the Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass to a fi.tll
and fair hearing under the lmmigration and Nationality Act will be violated

215. Defendants’ Policy creates a substantial risk that the errors will occur in the
removal proceedings of the Representative Plaintiffs Plaintiff Class, and Rehabilitation Act
Subclass and interfere with their rights to examine the evidence against them, to present their
own evidence, and to cross-examine the Government’s Witnesses.

216. Despite such harms Defendants implemented the Refusal to Produce policy
without reasoned explanation and in contradiction of the evidence

217. The Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass
have suffered and will imminently suffer irreparable injury as a result of Defendants’ Refusal to

Produce Policy, and they are entitled to injunctive relief to avoid further injury.

51

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 53 of 59

COUNT FOUR
Denial of Right to Access Courts in Violation of the First and Fifth Amendments

(Representative Plaintiffs Plaintiff Class, and Rehabilitation Act Subclass)

218. The allegations in paragraphs 1 - 217 are realleged and incorporated by reference

219. The Petition Clause of the First Amendment and the Due Process Clause of the
Fifth Amendment guarantee the Representative Plaintiffs Plaintiff Class and Rehabilitation Act
Subclass the right of access to courts and prohibits the government and its agents from
unjustifiany obstructing that access

220. This guarantee includes the right of the Representative Plaintiffs Plaintiff Class
and Rehabilitation Act Subclass to communicate with their attomeys. The Representative
Plaintiffs Plaintiff Class and Rehabilitation Act Subclass therefore have a right to meaningful
access to their attorneys in order to defend themselves in their removal proceedings

221. The Representative Plaintiffs and members of the Plaintiff Class and
Rehabilitation Act Subclass are represented by counsel through the NYIFUP program in their
removal proceedings

222. The Refiisal to Produce Policy unjustifiany obstructs the ability of the
Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass to access legal
representation and interferes with other aspects of their right of access to the courts

223. The Representative Plaintiffs Plaintiff Class and Rehabilitation Act Subclass
have suffered and will imminently suffer irreparable injury as a result of Defendants’ Ref`usal to
Produce Policy, and they are entitled to injunctive relief to avoid further injury.

COUNT FIVE
Violation of the Rehabilitation Act of 1973, 29 U.S.C. § 701

(Representative Plaintiffs and Rehabilitation Act Subclass)

224. The allegations in paragraphs l - 223 are realleged and incorporated by reference

52

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 54 of 59

225. The Rehabilitation Act requires Defendants DHS and ICE to make reasonable
accommodations for detained immigrants with disabilities to ensure they can access government
benefits and opportunities See Alexander v. Choate, 469 U.S. 287, 301 (1985) (“[A]n otherwise
qualified handicapped individual must be provided with meaningful access to the benefit that the
grantee offers.”).

226. The INA and the Board of lmmigration Appeals both contemplate numerous
safeguards to ensure that a noncitizen is able to fully participate in immigration proceedings
See, e.g., 8 C.F.R. § 1240.4 (providing that an “attomey, legal representative legal guardian,
near relative, or friend . . . shall be permitted to appear on behalf of” an incompetent noncitizen);
Matter of M-A-M-, 25 I. & N. Dec. 474, 483 (B.I.A. 201 1) (noting that examples of “appropriate
safeguards include, but are not limited to, . . . identification and appearance of a family
member or close friend who can assist the [noncitizen] and provide the court with information;
docketing or managing the case to facilitate the respondent’s ability to obtain legal representation
and/or medical treatment in an effort to restore competency; [and] participation of a guardian in
the proceedings”).

227. Representative Plaintiffs and members of the Plaintiff Class with cognitive and
psychological disabilities (the Rehabilitation Act Subclass) qualify as persons with a disability
for purposes of Section 504 of the Rehabilitation Act. See 29 U.S.C. § 794(a) (stipulating that
“no otherwise qualified individual with a disability . . . , shall, solely by reason of her or his
disability” be “denied the benefits of . . . any program . . . conducted by any Executive
agency”); see also 29 U.S.C. § 705(20)(A) (defining “individual with a disability” to include a
person who has a “mental impairment which . . . constitutes or results in a substantial

impediment”).

53

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 55 of 59

228. Defendants DHS, ICE, and EOIR are Executive agencies within the meaning of
the Rehabilitation Act.

229. The Rehabilitation Act requires Defendants DHS, ICE, and EOIR to make
reasonable accommodations for those class members with disabilities to ensure that they are able
to access the same protections and benefits as other Plaintiff Class members regardless of their
disability. See 29 U.S.C. § 794(a) (requiring heads of Executive agencies to “promulgate such
regulations as may be necessary” to prevent “individual[s] with disabilities” from “be[ing]
denied the benefits of’ federal programs “solely by reason of” their disabilities).

230. Despite the need to screen Plaintiff Class members for disabilities the Refusal to
Produce Policy prevents government officials court staff, judges and even attorneys from
identifying those individuals who require a reasonable accommodation

231. Even where Plaintiff Class members identify themselves or their attorneys
identify them, as individuals with disabilities in need of a reasonable accommodation in the form
of in-person production, the blanket Refusal to Produce Policy disallows in-person hearings for
these class members and prevents them from fully participating in their hearings

232. By enforcing its Refusal to Produce Policy without identifying and providing
reasonable accommodation for those Plaintiff Class members with disabilities Defendants DHS
and ICE discriminate against class members with disabilities in violation of Section 504 of the
Rehabilitation Act.

COUNT SIX
Arbitrary and Capricious Action in Violation of the APA

(()rganization al Plaintiffs Representative Plaintiffs Plaintiff Class and Rehabilitation Act
Subclass)

233. The allegations in paragraphs 1 - 232 are realleged and incorporated by reference

234. Under the Administrative Procedure Act, courts must “hold unlawful and set aside

54

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 56 of 59

agency action, findings and conclusions” that are “arbitrary, capricious an abuse of discretion,
or otherwise not in accordance with the law.” 5 U.S.C. § 706(2)(A).

235. Agency action must be overturned “When the agency has relied on factors which
Congress has not intended it to consider, entirely failed to consider an important aspect of the
problem, offered an explanation for its decision that runs counter to the evidence before the
agency, or is so implausible that it could not be ascribed to a difference in view or the product of
agency expertise.” Karpova v. Snow, 497 F.3d 262, 268 (2d Cir. 2007) (quoting Motor Vehicle
Mfi's. Ass ’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)).

236. Defendants’ Refusal to Produce Policy reverses years of settled and well-
considered practice without reasoned explanation and in contradiction to the evidence The
Policy is not necessary to protect ICE officers court personnel, detained immigrants or the
public from a continuing security threat.

237. Defendants entirely failed to consider important aspects of the problem, including
the Policy’s interference with due process detained immigrants’ ability to retain counsel,
attorney-client communications and the ability of attorneys to represent their clients

238. Defendants’ unfounded and inconsistent statements indicate that the stated reason
for the Refusal to Produce Policy is pretextual.

239. The Organizational Plaintiffs Representative Plaintiffs Plaintiff Class, and
Rehabilitation Act Subclass have suffered and will imminently suffer irreparable injury as a
result of Defendants’ Refusal to Produce Policy, and they are entitled to injunctive relief to avoid
further injury.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for the following relief`:

55

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 57 of 59

1. Declare that Defendants’ Refusal to Produce Policy violates the First and Fifth
Amendments of the U.S. Constitution, the lmmigration and Nationality Act, the Administrative
Procedure Act, and the Rehabilitation Act.

2. Permanently enjoin Defendants from relying exclusively on VTC technology to
conduct removal proceedings for individuals detained by the ICE NY Field Office;

3. Permanently enjoin Defendants from requiring members of the Rehabilitation Act
Subclass to appear for their hearings exclusively via VTC;

4. All other injunctive relief necessary to ensure that any use of VTC comports with

the constitutional and statutory rights of the Plaintiffs;

5. Award Plaintiffs their reasonable fees costs, and expenses pursuant to 28 U.S.C.
§ 2412; and
6. Award such additional relief as the interests of justice may require
DEMAND FOR JURY TRIAL

Plaintiffs hereby demand trial by jury on all issues so triable raised by the Class Action

Complaint.

56

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 58 of 59

E/Q /Z ,2019

Jennifer Williams

Julie Dona

THE LEGAL AID SOCIETY
19_9 Water Street, 3rd Floor
New York, NY 10038

Tel: (212) 577-3300

Class Counsel

Susan Reagan Gittes

Pooja A. Boisture

Dana Rehnquist

DEBEVOISE & PLIMPTON LLP

919 Third Avenue

New York, NY

Tel: (212) 909-6000

Fax: (212) 909-6836

Class Counsel and Counselfor PlaintWLAS

Respectfully submitted,

@MLM

Brooke Menschel

Jessica Nitsche

Sonia Marquez

BROOKLYN DEFENDER SERVICES
177 Livingston Street, 7th Floor
Brooklyn, NY 11201

Tel: (718) 254-0700

Class Counsel

Robert J. Gunther, Jr

Christopher Bouchoux

William C. Kinder

Jeffrey A. Dennhardt

WILMER CUTLER PICKERING HALE
AND DORR LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007

Tel: (212) 230-8800

Class Counsel and Counsel for Plaintiffs
BDS and BxD

Shakeer Rahman

Jenn Rolnick Borchetta
.lohanna B. Steinberg

THE BRONX DEFENDERS
360 E. l6lst Street

Bronx, NY 10451

Tel: (718) 838-7878

Class Counsel

Case 1:19-cv-01336-ALC Document 2 Filed 02/12/19 Page 59 of 59

vERrFrCATroN
srAri-: oF NEW YORK )
)
CouNTY oF NEW voch )

draw

Swprn to and subscribed this
l

day of ELL , 2019

 

JOSEPH M CAIAZZO
Norary Public. Srate of New York
NO. 01CA6194440
Qualified in Kings County
Commission Expires September 29. my

